DETAILED ACTION
Applicant’s amendments were received on 6/1/2021. Claims 1 and 9 have been amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Drawings
The drawings submitted on 9/22/2021 are not be accepted since it includes new matter.
Specification
The amendment filed 9/22/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The new amendment was not supported in the specification wherein the specification amended the width to thickness and the length to width. The Applicants further provided amendments to drawings that would outline the new amendments, implementing directional descriptions of the battery, however the newly submitted amendments was not previous supported. 
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-13, 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the dimensions changed and now recites unsupported new matter. The segmentation of the adhesive layer is performed in the width direction and that the length of the battery is equal to or less than the width of the battery. The amended claims now recite another invention that was not previous claimed. Appropriate corrections or further clarification is required.

Claim Rejections - 35 USC § 102
The rejection under AIA  35 U.S.C. 102(a)(2) as being anticipated by Seong, on claims 1-3,6,9-11 are withdrawn because the Applicant amended the claims. 
Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Seong, on claims 7 and 15 has been withdrawn because the Applicant amended the claims.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 8-11, 16,   is/are rejected under 35 U.S.C. 103 as being unpatentable over Son (US Publication 2008/0233474).
Regarding claims 1 and 9, the Son reference discloses an electrochemical device comprising a housing (200) battery cell, comprising a first electrode, a second electrode, and a separator disposed there between (110), wherein the separator comprises an extension ([P0025]) portion beyond the first electrode and the second electrode at an end portion of the battery cell and, a layer a connecting portion (adhesive), the connection portion is directly adhered to the extension. The Son reference further discloses the length of the adhesive layer is less than a length of the battery cell and a width of the adhesive layer is less than the thickness of the battery cell (Fig. 2, 4, 6).
The Son reference is silent in disclosing wherein the layer comprises a body portion with connection portion extending from it and the body is directly adhered to the 
Regarding claims 2 and 10, the Son reference discloses the connection portion of the adhesive layer comprises a plurality of adhesive layer units positioned at interval on the end portion (Fig. 2, 4, 6).  
Regarding claims 3 and 11, the Son reference discloses the adhesive layer comprises at least one of polyethylene (PET; [0025])
Regarding claims 8 and 16, the Son reference discloses a substrate connected to the body of the adhesive layer (resin host material; [0054]).

Claims 7 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Son (US Publication 2008/0233474) in view of Baek et al. (US Publication 2009/0155631).
Regarding claims 7 and 15, the Son reference discloses the claimed invention above and further incorporated herein. The Son reference is silent in disclosing the adhesive layer has a porous structure, however, the Baek reference discloses an adhesive tape can be porous or foam in order to absorb an impact [0046] applied to the cover case. Therefore, it would have been obvious before the effective filing date of the . 

Claims 4-5, 12-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Son (US Publication 2008/0233474) in view of Seong (US Publication 2016/0043374). 
Regarding claims 4,5,12 and 13, the Son reference disclose the claimed invention above and further incorporated herein. The Son reference further discloses the adhesive layer thickness should not increase the thickness of the electrode jelly roll [0054] but does not disclose the adhesive layer has a thickness of 50-150 microns. The Seong reference discloses a protection layer of the electrode jelly roll should be about 50 microns [Seong, 0063]. If the protection layer is thicker than 50 microns, it may decrease the inner space of the can that contains the jelly roll. Therefore, it would have been obvious before the effective filing date of the invention to incorporate about 50 microns for a protective tape as disclosed by the Seong et al. reference for the adhesive tape that also functions as a protective layer for an electrode assembly for prevention of increase thickness as disclosed by the Son reference in order to prevent the jelly roll form increasing in thickness and to provide more space in the can.

Response to Arguments
Applicant’s arguments with respect to claim(s) s 1-5, 7-13, 15-16 have been considered but are moot because the new ground of rejection does not rely on the same rejection specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.